Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-6 of U.S. Patent No. 11409366 Although the claims at issue are not identical, they are not patentably distinct from each other because the species covers the genus. 

11409366
17882759
1. A gesture-based device activation system comprising: a user computing device; and a gesture application operable on the user computing device, wherein the gesture application is selectable to activate and run on the user computing device or configured to run in a background of the device, wherein the gesture application, when active, monitors gesture entry by a user; and the application is programmed to: receive, from the user, an input gesture command, wherein the input gesture command is performed by the user of the user computing device; automatically process the input gesture command, access a gesture database, and retrieve gesture information stored in the gesture database including stored gesture commands; automatically compare the input gesture command with the stored gesture commands and determine a match between the input gesture command and one stored gesture command; and automatically execute a function associated with the one stored gesture command, wherein the stored gesture commands are user-defined gesture commands, and wherein the application is further programmed to: associate the input gesture command with a device function in response to user input to the user computing device; and store the input gesture command with the associated device function as a user-defined gesture command, wherein the device function comprises: sending a text, wherein the input gesture command is motion of the user computing device in a user-defined pattern associated with a grid pattern.

1. A gesture-based device activation system comprising: a user computing device; and a gesture application operable on the user computing device, wherein the application is programmed to: receive, from the user, an input gesture command, wherein the input gesture command is performed by the user of the user computing device; associate the input gesture command with a device function in response to user input to the user computing device; and store the input gesture command with the associated device function as a user-defined gesture command in a gesture database; receive, from the user, the input gesture command again performed by the user of the user computing device; automatically process the input gesture command, access the gesture database, and retrieve gesture information stored in the gesture database including stored gesture commands; automatically compare the input gesture command with the stored gesture commands and determine a match between the input gesture command and one stored gesture command; and automatically execute a function associated with the one stored gesture command.

2. The system of claim 1 further comprising a server, wherein the gesture database is stored on a memory thereof.
2. The system of claim 1 further comprising a server, wherein the gesture database is stored on a memory thereof.
3. The system of claim 2, further comprising a server, wherein the gesture database is stored on a memory thereof.
4. The system of claim 3, further comprising a server, wherein the gesture database is stored on a memory thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-4 are identical and depend on each other.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al (20130162525) hereinafter, Ye. 


In regards to claim 1, Ye teaches a gesture-based device activation system comprising (abstract): 

    PNG
    media_image1.png
    576
    817
    media_image1.png
    Greyscale

a user computing device (fig. 1 (device) and fig. 4 (100))33; and 

    PNG
    media_image2.png
    561
    716
    media_image2.png
    Greyscale

a gesture application operable on the user computing device, wherein the application is programmed to (fig. 5 (100) applications) [0062-0065]): 

    PNG
    media_image3.png
    573
    800
    media_image3.png
    Greyscale

receive, from the user, an input gesture command, wherein the input gesture command is performed by the user of the user computing device (fig. 17 330)); 
associate the input gesture command with a device function in response to user input to the user computing device (fig. 17 310-360, fig. 19 motion and database); and
 store the input gesture command with the associated device function as a user-defined gesture command in a gesture database [0097-102] (fig. 19 user-defined motion database); 
receive, from the user, the input gesture command again performed by the user of the user computing device (fig. 20 (recognized to execution of user function));

    PNG
    media_image4.png
    559
    856
    media_image4.png
    Greyscale

 automatically process the input gesture command, access the gesture database, and retrieve gesture information stored in the gesture database including stored gesture commands; automatically compare the input gesture command with the stored gesture commands and determine a match between the input gesture command and one stored gesture command; and automatically execute a function associated with the one stored gesture command [0097-0104].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of McCoy et al (2016/0026252) hereinafter, McCoy. 

In regards to claim 2, Ye fails to teach the system of claim 1 further comprising a server, wherein the gesture database is stored on a memory thereof.
However, McCoy teaches a server, wherein the gesture database is stored on a memory thereof.[0085-0086] (fig. 1 (106)) MCCoy. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Ye to further include a server, wherein the gesture database is stored on a memory thereof as taught by McCoy in order to allow the user to interact with multiple device [002-005]

In regards to claim 3, Ye in view of McCoy teaches the system of claim 2, further comprising a server, wherein the gesture database is stored on a memory thereof .[0085-0086] (fig. 1 (106)) MCCoy.
In regards to claim 4, Ye in view of McCoy teaches system of claim 3, further comprising a server, wherein the gesture database is stored on a memory thereof .[0085-0086] (fig. 1 (106)) MCCoy.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694